Citation Nr: 1704119	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from November 1970 to October 1974.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has limited his appeal to entitlement to service connection for PTSD.  In this regard, the Board notes that in an April 2012 rating decision, the RO awarded service connection for bipolar disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See July 2013 VA treatment records (reflecting history of SSA benefits).  Records in the possession of the SSA could be supportive of the appellant's claim.  Thus, further development to obtain those records is in order.

The record also indicates that there are outstanding VA treatment records dated between August 2010 and October 2012.  The record indicates that the initial VA diagnosis of PTSD was made in June 2012; the associated treatment record is not of record.  All outstanding and available records must be obtained.  

Finally, the record indicates that there are conflicting findings as to whether the Veteran has PTSD due to service.  The Board finds the current diagnoses of PTSD are of limited probative value because they are not clearly based on a verified stressor.  In this regard, the Board notes that the stressor for the diagnoses reported in the VA treatment records dated from October 2012 are not tied to a stressor and the diagnosis reported in the February 2014 private medical statement is tied to a factually inaccurate stressor, notably service in Vietnam.  Thus, the Board finds a VA examination should be scheduled to determine whether the Veteran has PTSD due to service.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including VA treatment records dated between August 2010 and October 2012.  

3.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine whether he has PTSD related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor or due to a stressor which relates to "fear of hostile military or terrorist activity."  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  

The examiner should be informed that the record does not support a finding of Vietnam service.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Then, readjudicate the claim for service connection for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




